DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 6/7/2022 claims priority date of earliest filed applications dated 2/14/2019.
	Claims 1-20 were canceled. Claims 21-40 were added.
	Claims 21-40 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11366841. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;

Instant application
11366841
Claims 21, 28, and 35, recite a method, a system, and a computer system comprising: retrieving, by a first server communicating via a private network with a second server in communication with a first database, an encrypted list of computing devices having authorization to access a set of electronic files to determine an electronic file identifier satisfying a set of attributes of a request received from a user computing device, wherein the first database is operationally in communication only with the second server and not the first server; 
upon authorizing the user computing device, retrieving, by the first server communicating via the private network with a third server in communication with a second database, an electronic file of the set of electronic files, wherein the second database is operationally in communication only with the third server and not the first server; 
upon receiving an instruction from the computing device associated with the electronic file: 
transmitting, by the first server, the electronic file to a fourth server configured to execute the instruction; and 
instructing, by the first server, the third server to update a data record associated with the electronic file in the second database.
Claims 1, 11, recite a method and a system comprising: 
receiving, by a first server from a user computing device via a webserver, a request having a set of attributes, the first server having a private internet protocol address, wherein the webserver communicates with the first server via a private network; retrieving, by the first server via a second server in communication with a first database, an encrypted list of computing devices having authorization to access one or more visual electronic files to determine a visual electronic file identifier satisfying the set of attributes of the request, wherein a user operating the user computing device is authorized to access a visual electronic file corresponding to the visual electronic file identifier accessible to the user computing device, wherein the first database is operationally in communication only with the second server, the second server configured to communicate only with the first server via a private network; 
retrieving, by the first server via a third server in communication with a second database, the visual electronic file, wherein the second database is operationally in communication only with the third server, the third server is configured to communicate only with the first server via the private network; upon displaying the visual electronic file on a graphical user interface on the user computing device, receiving, by the first server via the webserver, a confirmation input from the user computing device; updating, by the first server via the third server, a status in the second database corresponding to the confirmation input; and transmitting, by the first server, the visual electronic file to a fourth server configured to execute instructions on the visual electronic file.


Claims 21, 28, and 35, recite a method, a system, and a computer system comprising: retrieving, by a first server communicating via a private network with a second server in communication with a first database, an encrypted list of computing devices having authorization to access a set of electronic files to determine an electronic file identifier satisfying a set of attributes of a request received from a user computing device, wherein the first database is operationally in communication only with the second server and not the first server is a variation of retrieving, by the first server via a second server in communication with a first database, retrieving, by the first server via a third server in communication with a second database, the visual electronic file, wherein the second database is operationally in communication only with the third server, the third server is configured to communicate only with the first server via the private network; upon authorizing the user computing device, retrieving, by the first server communicating via the private network with a third server in communication with a second database, an electronic file of the set of electronic files, wherein the second database is operationally in communication only with the third server and not the first server  is a variation of an encrypted list of computing devices having authorization to access one or more visual electronic files to determine a visual electronic file identifier satisfying the set of attributes of the request, wherein a user operating the user computing device is authorized to access a visual electronic file corresponding to the visual electronic file identifier accessible to the user computing device, wherein the first database is operationally in communication only with the second server, the second server configured to communicate only with the first server via a private network; upon receiving an instruction from the computing device associated with the electronic file: transmitting, by the first server, the electronic file to a fourth server configured to execute the instruction; and instructing, by the first server, the third server to update a data record associated with the electronic file in the second database is a variation of updating, by the first server via the third server, a status in the second database corresponding to the confirmation input; and transmitting, by the first server, the visual electronic file to a fourth server configured to execute instructions on the visual electronic file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hammad 9773212 related to secure anonymous transaction apparatus, method and systems.
Hoyos et al. 20160065571 related to system and method for secure filed sharing and access management.
Brown 20190260737 related to method and apparatus for facilitating frictionless two- facto authentication.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 3, 2022